           Case 3:18-cv-06506-VC Document 26 Filed 03/07/19 Page 1 of 1




                                  UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


                                                                          Civ. No. 3:18-cv-06506
 UNITED STATES OF AMERICA,

    and                                                                   [PROPOSED] ORDER TO ENTER
                                                                          CONSENT DECREE
 THE STATE OF MISSISSIPPI,

                 Plaintiffs,

    v.

 CHEVRON U.S.A. INC.,

                 Defendant.

         The Plaintiffs lodged a Consent Decree in this matter with the court on October 24, 2018
(“Consent Decree”), pending a thirty (30)-day public comment period (Document No. 2-1). On
December 20, 2018, having received no public comments, the Plaintiffs requested that the court
enter the Consent Decree as a final order of the court. The proposed Consent Decree is fair,
reasonable, and consistent with the governing statutes. For the reasons set forth in the Plaintiffs’
Motion to Enter Consent Decree and for good cause shown, the Consent Decree is approved and
shall be a final judgment under Federal Rule of Civil Procedure 58.

                                 7th
                So Ordered this _______        March 2019
                                        day of _______________.


                                                  ____________________________
                                                  Honorable Vince Chhabria
                                                  United States District Court Judge




                                             ORDER TO ENTER CONSENT DECREE
               United States of America and the State of Mississippi v. Chevron U.S.A. Inc. (N.D. Cal.) - 3:18-cv-06506
